Exhibit 10.15 Schedule of Omitted Documents of EZTrader, Inc. Each of the following lenders, listed in the table below, has entered into Convertible Loan Agreement dated February 2014 between such lender and the Company. These agreements have not been filed as an exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are substantially identical in all material respects to Exhibit 10.11 to this Registration Statement on Form 10, except as noted below: Lender Loan amount Shares Exercise price Gaia Services Limited $ $ HRA Srl $ $ Alfredo Caturano $ $ Pairstech Premium Fund $ $ Philipp Lehner $ $ Paolo De Spirt $ $ GAIA Services $ $ $
